Title: From Benjamin Franklin to Deborah Franklin, 2 October 1765
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Oct. 2. 1765
I wrote largely to you to go per Robinson, but Mr. Evans by whom I sent the Packet, was left behind: he will however deliver it to you with this. I sent you several Things in Robinson, of which that Letter will give you an Account. I am well, and as ever, Your affectionate Husband
B Franklin
P S. In Mr. Evans’s Care I now send you a very handsome Pair of Tongs, and Pair of Fireshovels. One of the Shovels is to take up Coals clear of Ashes, letting them pass thro’. I hope they will come in Time for your Winter Fires. They are well polish’d and Case harden’d.
 
Addressed: To / Mrs. Franklin / Philadelphia / per favour of / the Revd Mr. Evans
